DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
Claim(s) 8-27 is/are pending and considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Travis Howell (73,150) on 14 February 2022.
The application has been amended as follows:
(Claim 8, line 4) “the ejection outlet on its front end;” is amended to
-- the ejection outlet on a front end of the tool body; -- 

Allowable Subject Matter
Claim(s) 8-27  allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: “the at least one roller being supported to be rotatable around a second rotation axis and to be movable in an extending direction of the second rotation axis, the second rotation axis extending in parallel to the first rotation axis… wherein the pressing mechanism is configured such that a position of the at least one roller relative to the driver changes in the extending direction of the second rotation axis between the nail-driving process and a return process in which the driver moves from the nail -driving position to the initial position, thereby making the at least one roller to be incapable of pressing the driver in the return process.”.

Regarding claim 8, closest prior art of record Takahashi (US 2008/0257933 A1) discloses a similar driving tool (100) configured to eject a fastener (nails n) from an ejection outlet (127) to drive the fastener into a workpiece (w), the driving tool comprising:
a tool body extending in a front-rear direction (up-down direction, Fig. 1) of the driving tool and having the ejection outlet on a front end (down end, Fig. 1) of the tool body;
a flywheel (133) housed in the tool body and configured to be rotationally driven around a first rotation axis (para 33), the first rotation axis extending in a direction orthogonal to the front-rear direction (Fig. 1);
a driver (121) disposed to face an outer periphery of the flywheel and to be movable between an initial position and a nail -driving position along an operation line extending in the front-rear direction, the driver being configured to move forward by rotational energy (para 31);
a pressing mechanism (161, Fig. 4) disposed on a side opposite to the flywheel across the driver in a facing direction in which the flywheel and the driver face each other (Fig. 4), the pressing mechanism including a first biasing part (183) and at least one roller (163), the at least one roller being supported to be rotatable around a second rotation axis (axis going into the paper on the center of 163 in Fig. 4), the second rotation axis extending in parallel to the first rotation axis (Fig. 4), the at least one roller being configured to press the driver toward the flywheel by a biasing force of the first biasing part in a nail-driving process in which the driver moves from the initial position to the nail-driving position, to thereby enable transmission of the rotational energy to the driver (see Figs. 2 and 3 and para. 33); and
a return mechanism (191) configured to move the driver rearward from the nail -driving position to the initial position along the operation line (para 31).

However, Takahashi’s at least one roller (163) is not movable in an extending direction of the second rotation axis, wherein the pressing mechanism is configured such that a position of the at least one roller relative to the driver changes in the extending direction of the second rotation axis between the nail -driving process and a return process in which the driver moves from the nail -driving position to the initial position, thereby making the at least one roller to be incapable of pressing the driver in the return process. In fact, Takahashi’s rollers are movable in a direction orthogonal to the second rotation axis. 
(roller 42, Figs. 6-7), US 20130255984 A1 to Po (roller units 54, Figs. 6 and 8), and US 2020/0061789 A1 to Dittrich (roller 17, Figs. 1-2) all fail to disclose that the rollers are movable in an extending direction of the second rotation axis (all of said rollers move in a direction orthogonal to the second rotation axis).

Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731